Exhibit PURCHASE AND SALE AGREEMENT AMONG COWTOWN PIPELINE L.P. AS SELLER AND QUICKSILVER GAS SERVICES LP AND COWTOWN PIPELINE PARTNERS L.P. AS PURCHASERS Executed on December 10, 2009 TABLE OF CONTENTS Page ARTICLE 1 PURCHASE AND SALE 1 Section 1.1 Purchase and Sale 1 Section 1.2 Assets 1 Section 1.3 Excluded Assets 2 Section 1.4 Effective Time; Proration of Costs and Revenues 3 Section 1.5 Delivery and Maintenance of Records 4 ARTICLE 2 PURCHASE PRICE 5 Section 2.1 Purchase Price 5 Section 2.2 Adjustments to Purchase Price 5 ARTICLE 3 TITLE MATTERS 5 Section 3.1 Seller’s Title 5 Section 3.2 Casualty or Condemnation Loss 6 ARTICLE 4 NORM, WASTES AND OTHER SUBSTANCES 6 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER 7 Section 5.1 Generally 7 Section 5.2 Existence and Qualification 7 Section 5.3 Power 7 Section 5.4 Authorization and Enforceability 7 Section 5.5 No Conflicts 8 Section 5.6 Liability for Brokers’ Fees 8 Section 5.7 Litigation 8 Section 5.8 Taxes and Assessments 8 Section 5.9 Compliance with Laws 9 Section 5.10 Material Contracts 9 Section 5.11 Governmental Authorizations 10 Section 5.12 Preference Rights and Transfer Requirements 10 Section 5.13 Outstanding Capital Commitments 10 Section 5.14 Condemnation 10 Section 5.15 Bankruptcy 11 Section 5.16 NGA 11 Section 5.17 Investment Company 11 Section 5.18 No Tax Partnership 11 Section 5.19 Insurance 11 Section 5.20 Environmental 11 Section 5.21 Title 12 Section 5.22 Intellectual Property 12 Section 5.23 Condition of Assets 12 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASERS 12 Section 6.1 Existence and Qualification 12 Section 6.2 Power 12 Section 6.3 Authorization and Enforceability 13 Section 6.4 No Conflicts 13 Section 6.5 Liability for Brokers’ Fees 13 Section 6.6 Litigation 13 Section 6.7 Limitation 13 Section 6.8 Bankruptcy 14 ARTICLE 7 COVENANTS OF THE PARTIES 14 Section 7.1 Access 14 Section 7.2 Government Reviews 14 Section 7.3 Notification of Breaches 14 Section 7.4 Assignments; Operatorship 15 Section 7.5 Public Announcements 16 Section 7.6 Operation of Business 16 Section 7.7 Transfer Requirements 16 Section 7.8 Tax Matters 17 Section 7.9 Further Assurances 18 Section 7.10 Eni GGA 18 Section 7.11 Rights-of-Way Amendments 18 ARTICLE 8 CONDITIONS TO CLOSING 19 Section 8.1 Conditions of Seller to Closing 19 Section 8.2 Conditions of Purchasers to Closing 19 ARTICLE 9 CLOSING 20 Section 9.1 Time and Place of Closing 20 Section 9.2 Obligations of Seller at Closing 20 Section 9.3 Obligations of Purchasers at Closing 21 Section 9.4 Closing Payment & Post-Closing Purchase Price Adjustments 21 ARTICLE 10 TERMINATION 22 Section 10.1 Termination 22 Section 10.2 Effect of Termination 23 ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND WAIVERS 24 Section 11.1 Receipts 24 Section 11.2 Expenses 24 Section 11.3 Assumed Seller Obligations 24 Section 11.4 Indemnities 25 Section 11.5 Indemnification Actions 27 Section 11.6 Release 28 Section 11.7 Limitation on Actions 28 Section 11.8 Disclaimers 29 Section 11.9 Waiver of Trade Practices Acts 30 Section 11.10 Recording 31 ARTICLE 12 MISCELLANEOUS 31 Section 12.1 Counterparts 31 Section 12.2 Notice 31 Section 12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees 32 Section 12.4 Expenses 32 Section 12.5 Change of Name 33 Section 12.6 Replacement of Bonds, Letters of Credit and Guarantees 33 Section 12.7 Governing Law and Venue 33 Section 12.8 Captions 33 Section 12.9 Waivers 33 Section 12.10 Assignment 33 Section 12.11 Entire Agreement 34 Section 12.12 Amendment 34 Section 12.13 No Third-Party Beneficiaries 34 Section 12.14 References 34 Section 12.15 Construction 34 Section 12.16 Limitation on Damages 35 Section 12.17 Conspicuousness 35 Section 12.18 Severability 35 Section 12.19 Time of Essence 35 Section 12.20 Certain Actions by Purchasers 35 EXHIBITS Exhibit A System Exhibit B Conveyance Exhibit C Lease Agreement Exhibit D Parent Guaranty SCHEDULES Schedule 1.2(b) Contracts Schedule 1.2(c) Surface Contracts Schedule 1.2(e) Pipelines Schedule 1.3(e) Excluded Items Schedule 1.3(j) Excluded Rights-of-Way Schedule 5.5 Seller’s Conflicts Schedule 5.7 Litigation Schedule 5.8 Taxes and Assessments Schedule 5.9 Compliance with Laws Schedule 5.10(a) Material Contracts Schedule 5.10(b) Contract Matters Schedule 5.11 Governmental Authorization Matters Schedule 5.12 Preference Rights and Transfer Requirements Schedule 5.13 Outstanding Capital Commitments Schedule 5.19 Insurance Schedule 5.20 Environmental Matters Schedule 5.21(b) Title Matters Schedule 6.4(b) Purchasers’ Conflicts Schedule 7.6 Operation of Business Schedule 9.3(a) Seller’s Account Information DEFINITIONS “actual knowledge” has the meaning set forth in Section 5.1(a). “Adjusted Purchase Price” shall mean the Purchase Price after calculating and applying the adjustments set forth in Section 2.2. “Adjustment Period” has the meaning set forth in Section 2.2(a). “Adverse Environmental Condition” means any contamination or condition exceeding regulatory limits and not otherwise authorized by permit or Law, resulting from any discharge, release, production, storage, treatment, seepage, escape, leakage, emission, emptying, leaching or any other activities on, in or from any Asset, or the migration or transportation from other lands to any Asset, of any Hazardous Materials that require Remediation pursuant to any Laws, including, but not limited to, Environmental Laws, or that require Remediation under the terms of any of the Surface Contracts. “AFE” means authority for expenditure. “Affiliates” with respect to any Person, means any person that directly or indirectly controls, is controlled by or is under common control with such Person; provided,that for purposes of this Agreement, (i) Quicksilver and its subsidiaries, including Seller (other than Purchasers and their respective subsidiaries) shall not be deemed to be Affiliates of Purchasers and their respective subsidiaries and (ii) Purchasers and their respective subsidiaries shall not be deemed to be Affiliates of Quicksilver and its subsidiaries, including Seller (other than Purchasers and their respective subsidiaries). “Agreed
